UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT


                            ____________

                             No. 93-8730
                            ____________

        UNITED STATES OF AMERICA,

                             Plaintiff-Appellee,

        versus

        DIANA GONZALES BUCHANAN, FEDELL ANDERSON, VERNON
        BONNER, and JOHN BUCHANAN,

                             Defendants-Appellants.

       __________________________________________________

          Appeal from the United States District Court
                For the Western District of Texas
       __________________________________________________
                        November 29, 1995



Before REYNALDO G. GARZA, BARKSDALE, and EMILIO M. GARZA, Circuit
Judges.

EMILIO M. GARZA, Circuit Judge:

     Diana Gonzales Buchanan, John Buchanan, Vernon Bonner, and

Fedell Anderson appeal their convictions for various crimes arising

out of their involvement in a crack cocaine conspiracy.   We affirm

the convictions of all the co-defendants.   We affirm the sentences

of Diana Gonzales Buchanan, Vernon Bonner, and Fedell Anderson. We

vacate John Buchanan's sentence on counts three and four, and

remand for resentencing on whichever charge the government chooses

to proceed with.   We affirm John Buchanan's sentence in all other

respects.
                                      I

     Diana and John Buchanan distributed crack cocaine out of their

home in Houston.     An informant, Ernest "Easy" McDay, began working

with the Austin Police Department ("APD") to build a case against

the Buchanans.      McDay had served as a middleman on some of the

Buchanans' Austin drug sales, and was facing drug charges of his

own when he agreed to help APD.        John Buchanan contacted McDay to

broker a drug transaction with another party in Austin.             Pursuant

to this transaction, John Buchanan, Fedell Anderson, Lawrence

Crane,1 and Vernon Bonner drove to Austin in Anderson's 1985

Cadillac.    The group drove to McDay's apartment, and Bonner and

Crane conducted an armed sweep of the premises to make sure that no

one else was present. John Buchanan and Anderson then entered, and

McDay proceeded to set up the sale.

     After making the sale, the group went to a night club.              John

Buchanan, Anderson, and McDay went inside, where McDay phoned his

APD contact and reported what had transpired.          McDay also informed

his APD contact that the group was armed, possibly with automatic

weapons, and that the car contained a large amount of crack

cocaine.     APD officers proceeded to the night club and began

surveillance on Anderson's car.       The officers testified that Crane

never strayed more than a few feet from the car, standing next to

or sitting inside the car at all times.           Bonner apparently never

exited the vehicle, but remained seated in the backseat of the car.


            Lawrence Crane, a juvenile, was not a party to this proceeding.

                                     -2-
The officers believed that the two men were guarding the car.

      About forty-five minutes after the surveillance began, John

Buchanan and Anderson exited the club, got back in the car, and

proceeded up the street.        Not far from the night club, a marked

police car stopped the Cadillac.         The police removed the men from

the car and frisked each one, finding a loaded .380 caliber pistol

in Crane's belt.       In securing the car, the police also found a

loaded, fully automatic 9 mm. weapon and a loaded, semi-automatic

9 mm. pistol with an extra magazine.         The police arrested the four

men and took the vehicle to the station, where the officers

obtained a warrant to search the vehicle.            The police found two

baggies   containing     approximately     280   grams   of   crack   cocaine

"cookies" inside the left-rear fender well, under a plastic vent

where the door closes.

      About a week later, the Houston Police Department ("HPD") went

to the Buchanans' home to execute an arrest warrant for Diana

Buchanan on a state charge of "Combative Aggravated Assault."2             The

officers were not oblivious to the Buchanans' drug activities. The

officers present were all members of a joint HPD and Bureau of

Alcohol, Tobacco, and Firearms ("ATF") anti-gang task force, which

had been investigating the Buchanans for several months.                    An

informant had indicated that the Buchanans were supplying Houston

gangs with large quantities of crack cocaine, and officers had


            This arrest warrant was unrelated to John Buchanan's arrest in
Austin. The warrant arose instead from allegations that Diana Buchanan had shot
another woman at a taco stand.

                                     -3-
attempted to negotiate an agreement to purchase six ounces of crack

cocaine from the Buchanans.          In addition, APD had contacted HPD

concerning John Buchanan's arrest in Austin, and had indicated to

HPD that drugs might be found at the Buchanan home.

      Upon arriving at the Buchanan residence, the police knocked,

identified themselves, and announced to Diana Buchanan that they

were there to arrest her.           While still outside the house, the

officers heard commotion from within and, fearing the destruction

of evidence, forcibly entered the residence.            The officers secured

Diana Buchanan, and immediately conducted a "protective sweep"3 of

the premises to make sure no other persons were present.                 During

this sweep, the officers discovered, in plain view, two loaded

assault-style rifles.       Further, upon entering the kitchen, one of

the officers observed several large baggies containing white powder

residue on the kitchen counter.          The officer also observed white

powder and small "rock" chunks on the kitchen counter, floor, and

in the sink. The officers believed these substances to be cocaine.

A "field test" confirmed that the substance in the baggies was

cocaine.    After securing the residence, the officers obtained a

search   warrant.      In   the   ensuing    search,    officers    discovered

paraphernalia used to manufacture crack cocaine and approximately

200 grams of crack and powder cocaine jammed into the toilet.                The



            See Maryland v. Buie, 494 U.S. 325, 327, 110 S. Ct. 1093, 1094, 108
L. Ed. 2d 276 (1990) (defining a "protective sweep" as "a quick and limited
search of the premises, incident to an arrest and conducted to protect the safety
of police officers or others").

                                      -4-
officers also seized a 1988 Jaguar and a 1985 Mercedes-Benz.

     The district court charged the four defendants as follows:

John Buchanan, Bonner, and Anderson with possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2 (count one); John Buchanan, Bonner, Anderson, and

Diana Buchanan with conspiracy to possess with intent to distribute

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 846 (count

two), and with aiding and abetting each other in using or carrying

a firearm during a drug-trafficking offense, in violation of 18

U.S.C. § 924(c) and 18 U.S.C. § 2 (count three); and John Buchanan

with using and carrying a machine gun during a drug-trafficking

offense,   in   violation   of   18    U.S.C.   §   924(c)   (count   four),

possessing a machine gun, in violation of 18 U.S.C. § 922(o) (count

five), and being a convicted felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g) (count six).          All four defendants

were tried before a jury.     The jury convicted John Buchanan on all

six counts.     Anderson and Bonner were found guilty on counts one,

two, and three.    Diana Buchanan was found guilty on count two.

                                      II

                                       A

     Diana Buchanan contends that the district court erred in

denying her motion to suppress evidence seized from her residence

following her arrest.       She argues that field testing the white

powder residue contained in several clear plastic baggies, found on

the kitchen counter of her home, constituted an impermissible


                                      -5-
"search" in violation of her Fourth Amendment rights.                        Diana

Buchanan maintains that all subsequently seized evidence of drug

trafficking      should   have   been   excluded    as   the   fruits   of    this

unconstitutional search.

      In reviewing a district court's denial of a motion to suppress

evidence,       we   review   factual    findings    for   clear    error      and

conclusions of law de novo.             United States v. Cardenas, 9 F.3d
1139, 1147 (5th Cir. 1993), cert. denied, ___ U.S. ___, 114 S. Ct.
2150, 128 L. Ed. 2d 876 (1994).           We must view the evidence in the

light most favorable to the party who prevailed below.                   Id. at

1147; United States v. Ramirez, 963 F.2d 693, 705 (5th Cir.), cert.

denied, ___ U.S. ___, 113 S. Ct. 388, 121 L. Ed. 2d 296 (1992).

      The exclusionary rule mandates that, "evidence obtained in

violation of the Fourth Amendment cannot be used in a criminal

proceeding against the victim of [an] illegal search and seizure."

United States v. Calandra, 414 U.S. 343, 347, 94 S. Ct. 613, 619,

38 L. Ed. 2d 561 (1974).          Under the Fourth Amendment, "searches

conducted outside the judicial process, without prior approval by

judge or magistrate are per se unreasonable . . . subject only to

a few specifically established and well-delineated exceptions."

Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514, 19 L.

Ed. 2d 576 (1967) (footnotes omitted).             The "plain view" doctrine

is   one   of    the   "specifically     established     and   well-delineated

exceptions" that may justify a warrantless seizure.                 Arizona v.

Hicks, 480 U.S. 321, 326, 107 S. Ct. 1149, 1153, 94 L. Ed. 2d 347


                                        -6-
(1987) ("It is well established that under certain circumstances

the police may seize evidence in plain view without a warrant.")

(citation and internal quotation marks omitted).                  The "plain view"

doctrine may also validate a warrantless search of an item, so long

as the item could lawfully have been seized. See Hicks, 480 U.S. at

326, 107 S. Ct. at 1153 ("It would be absurd to say that an object

could lawfully be seized and taken from the premises, but could not

be moved for closer examination.")             Thus, to determine if the field

test was a permissible warrantless search, we must determine if the

officers could have lawfully seized the white powder residue

contained in the plastic baggies.

       The "plain view" doctrine will justify a warrantless seizure

if:     (1) the officers lawfully entered the area where the items

were    located;   (2)    the    items       were   in    plain    view;   (3)   the

incriminating nature of the items was "immediately apparent"; and

(4) the officers had a lawful right of access to the items.                  Horton

v. California, 496 U.S. 128, 136-37, 110 S. Ct. 2301, 2308, 110 L.

Ed. 2d 112 (1990).       Diana Buchanan does not challenge the validity

of the arrest warrant, the officers' entry into her home, or the

protective sweep of her house. Therefore, the applicability of the

plain    view   exception       in    this     case      turns    on   whether   the

incriminating nature of the white powder residue was "immediately

apparent" to the officers.           Horton, 496 U.S. at 136-37, 110 S. Ct.

at 2308.

       The incriminating nature of an item is "immediately apparent"


                                         -7-
if the officers have "probable cause" to believe that the item is

either evidence of a crime or contraband.       Hicks, 480 U.S. at 326-

27, 107 S. Ct. at 1153.     Probable cause does not require certainty.

See Texas v. Brown, 460 U.S. 730, 742, 103 S. Ct. 1535, 1543, 75 L.

Ed. 2d 502 (1983) (holding that probable cause "does not demand any

showing that such a belief be correct or more likely true than

false").    In reviewing probable cause determinations, we must

consider the totality of the circumstances))including the officers'

training and experience as well as their knowledge of the situation

at hand.   See United States v. Buchner, 7 F.3d 1149, 1154 (5th Cir.

1993) (holding that a probable cause determination "must be viewed

in light of the observations, knowledge, and training of the law

enforcement officers involved in the warrantless search"), cert.

denied, ___ U.S. ___, 114 S. Ct. 1331, 127 L. Ed. 2d 378 (1994);

United States v. Fooladi, 703 F.2d 180, 183 (5th Cir. 1983)

(holding that a probable cause determination should consider "the

facts and circumstances known to the officer, and of which he has

reasonably trustworthy information").

     The   officers   who   executed   the   arrest   warrant   for   Diana

Buchanan were experienced members of an HPD-ATF anti-gang task

force.   They were aware of purported drug activity at the Buchanan

residence, and had been investigating the Buchanans for several

months. The officers were also aware that Diana Buchanan's husband

had just been arrested in Austin on drug and gun charges.        When the

police officers knocked on the door and announced their presence,


                                   -8-
they heard commotion within the house.               Upon entry, the officers

conducted     a    protective   sweep     during    which    they    observed   two

assault-style rifles, white powder and small rock crumbs on the

kitchen counter, floor, and sink, and several clear plastic bags

containing a white powder residue.4                Based upon the totality of

these circumstances, we hold that the officers had probable cause

to believe that the white powder residue contained in the plastic

baggies was contraband or evidence of a crime.5                Accordingly, the

officers could have lawfully seized the items.               See Brown, 460 U.S.

at 740-43, 103 S. Ct. at 1542-43 (upholding plain view seizure of

"opaque, green party balloon" where presence of additional drug

paraphernalia along with officer's knowledge that balloons were

commonly used to transport narcotics amounted to probable cause).

      Since       the   plain   view    doctrine     would    have    supported a

warrantless seizure of the evidence, a warrantless search of the

items was also permissible.6           Hicks, 480 U.S. at 326, 107 S. Ct. at


            According to the record, the officer who first entered the kitchen
during the protective sweep stated that it was "obvious" that cocaine residue and
small chunks of rock cocaine were "all over the kitchen."

            We emphasize that the fact that the officers chose to field test the
substance does not indicate that they lacked probable cause to believe the
residue was contraband.     Testing for certainty's sake will not, by itself,
undermine an otherwise valid probable cause determination. Cf. United States v.
Prandy-Binett, 995 F.2d 1069, 1073 (D.C. Cir. 1993) ("If [the defendant's]
perfume bag held clear ziplock bags containing white powder, the detectives also
would not have been sure whether he possessed cocaine or heroin (or some
innocuous substance).    Yet that cannot be a reason for finding no probable
cause."), cert. denied, ___ U.S. ___, 114 S. Ct. 1196, 127 L. Ed. 2d 545 (1994).


            This opinion should not be read to hold that the mere presence of
white powder residue in a plastic bag, by itself, will always give rise to
probable cause. We hold only that under the circumstances of the present case,
the incriminating nature of the evidence found in plain view was "immediately

                                         -9-
1153.    Accordingly, we hold that the district court did not err in

admitting     the    evidence   seized      from   the   Buchanan   residence

subsequent to the field test.7

                                       B

      Diana Buchanan next argues that the district court erred when

it admitted into evidence two taped conversations between her and

an HPD officer.       Diana Buchanan maintains that the recording was

never    properly     authenticated.        A   district   court    has   broad

discretion in determining whether or not a sound recording should

be admitted.        United States v. Biggins, 551 F.2d 64, 66 (5th Cir.

1977).    We will find error only where the district court abuses

this discretion.      United States v. Eakes, 783 F.2d 499, 506-07 (5th

Cir.), cert. denied, 477 U.S. 906, 106 S. Ct. 3277, 91 L. Ed. 2d
567 (1986).

      The government has the burden of demonstrating that the

recording, as played, "is an accurate reproduction of relevant

sounds previously audited by a witness."           Biggins, 551 F.2d at 66.

Generally, this burden requires the government to demonstrate (1)

the operator's competency, (2) the fidelity of the recording



apparent." This factor distinguishes this case from the situation in Hicks. In
Hicks, the officer's search of the stereo was improper because, based upon his
knowledge and experience, he lacked probable cause to suspect that the equipment
was stolen or evidence of a crime. See Hicks, 480 U.S. at 328, 107 S. Ct. at
1154 (holding that "probable cause to believe the equipment was stolen was
required" to justify officer's search of stereo found in plain view).

            John Buchanan also asserts that the district court erred in admitting
the evidence discovered subsequent to the field test at the Buchanan residence.
Having held that the evidence was lawfully admitted, we need not address this
argument.

                                     -10-
equipment, (3) the absence of material alterations, and (4) the

identification of relevant sounds or voices. Id.; United States v.

Stone, 960 F.2d 426, 436 (5th Cir. 1992). Although compliance with

the Biggins requirements is the "preferred method" of proceeding,

strict compliance is not required.           See Biggins, 551 F.2d at 67

("[The district court's] discretion is not to be sacrificed to a

formalistic    adherence   to   the    standard   we   establish.").   The

district court may admit the recording in the absence of these

requirements if, upon independent examination, the district court

is convinced that "the recording accurately reproduces the auditory

experience."    Stone, 960 F.2d at 436 (citation omitted).

     The recording in question includes two conversations in which

an undercover officer discusses purchasing cocaine with Diana

Buchanan.     At the conclusion of each conversation, another voice

indicates the date and time of the conversations.                Testimony

established that both officers present during the recording (an

undercover officer who attempted to negotiate the drug purchase and

the officer who indicated the time and date of the conversations)

could hear the conversations as they occurred.             The officer who

gave the time and date of the conversations testified that he had

reviewed the tape being offered and could confirm that the tape was

indeed the one that he and the undercover officer had made, and

that the recording accurately represented the conversations as they

occurred. Further, this officer testified that after speaking with

Diana Buchanan during her arrest, he was "convinced" that the voice


                                      -11-
on the tape was Diana Buchanan's.        Although the district court did

not elicit testimony as to all the Biggins elements, the officer

sponsoring the recording gave adequate testimony to support the

recording's reliability. All the voices were identified, and there

was no intimation that the tape had been altered.              Further, the

testifying officer explained how the recording was made, and

testified as to its accuracy.       Accordingly, we cannot say that the

district court abused its discretion in admitting the tape as an

accurate reproduction of relevant conversations. See United States

v.   Lance,   853 F.2d 1177,   1181-82   (5th    Cir.   1988)   (holding

recordings properly authenticated where "law enforcement agents who

participated in the taped conversations testified that, according

to their memories, the audio and video tapes contained accurate

recordings of the conversations that occurred").

                                     C

      Diana Buchanan next argues that the district court erred in

increasing her offense level for "possession of a firearm" where

the jury acquitted her on the charge of aiding and abetting in

using or carrying a firearm during a drug-trafficking offense

(count three). See U.S.S.G., § 2D1.1(b)(1) ("If a dangerous weapon

(including a firearm) was possessed, increase by 2 levels.").            The

district court's decision to apply § 2D1.1(b)(1) "is essentially a

factual   determination     reviewable     under    the   clearly   erroneous

standard."    United States v. Rodriguez, 62 F.3d 723, 724 (5th Cir.

1995).


                                    -12-
      The fact that the jury found Diana Buchanan not guilty of

using or carrying a firearm during a drug-trafficking offense, does

not bar the district court from increasing Diana Buchanan's offense

level under § 2D1.1(b)(1).           While a conviction requires proof

beyond   a   reasonable    doubt,    a   district   court   may   sentence    a

defendant within the Sentencing Guidelines on any relevant evidence

that "has sufficient indicia of reliability to support its probable

accuracy."     U.S.S.G. § 6A1.3; United States v. Edwards, 65 F.3d
430, 432 (5th Cir. 1995).           The police found two assault-style

weapons at Diana Buchanan's house. The police testified that Diana

Buchanan made statements indicating that she knew how to use these

weapons, and that she had contemplated firing them at police.

Police testimony also indicated that Diana Buchanan had used

firearms in the past, and reasonably knew that her co-conspirators

were carrying weapons in Austin.            Judging from the record, the

district court's § 2D1.1(b)(1) two-level enhancement for possession

of a firearm was not clearly erroneous.8                 In sentencing, "a


             We distinguish this case from United States v. Pofahl, 990 F.2d 1456
(5th Cir.), cert. denied, ___ U.S. ___, 114 S. Ct. 266, 126 L. Ed. 2d 218 (1993).
In Pofahl, we held that where there is a factual dispute as to whether a
defendant "possessed" a gun within the meaning of § 2D1.1(b)(1), FED. R. CRIM. P.
32(c)(3)(D) requires the district court to either make a specific finding or
indicate that the firearm will not be used to enhance the defendant's sentence.
Pofahl, 990 F.2d at 1486. Here, however, Diana Buchanan's only objection to the
findings in the presentence report was based on her acquittal of the charge of
using or carrying a firearm during a drug-trafficking offense, in violation of
18 U.S.C. § 924(c). The fact that the jury acquitted Diana Buchanan on this
charge does not, without more, amount to a factual dispute with the presentence
report that Diana Buchanan possessed a firearm within the meaning of
§ 2D1.1(b)(1). The district court adopted the findings in the presentence
report. Without a specific factual controversy, further factual findings under
FED. R. CRIM. P. 32(c)(3)(D) are not required. Compare United States v. Mir, 919
F.2d 940, 943 (5th Cir. 1990) (holding that where defendant did not offer any
rebuttal evidence to refute presentence report, "district court . . . was free
to adopt facts in PSI without further inquiry") with Pofahl, 990 F.2d at 1486

                                     -13-
district court has wide discretion in determining which evidence to

consider and which testimony to credit."           Edwards, 65 F.3d at 432.

Accordingly, we hold that the record in this case provides ample

evidence to support a § 2D1.1(b)(1) enhancement of Diana Buchanan's

offense level.      See, e.g., Rodriguez, 62 F.3d at 724-25 (holding

that so long as weapon was accessible to defendant, fact that it

was never brandished and was unloaded does not negate a finding of

possession under § 2D1.1(b)(1)).9



(remanding for specific findings under FED. R. CRIM. P. 32(c)(3)(D) where
defendant objected to § 2D1.1(b)(1) enhancement for possession of a firearm that
he claimed "belonged to his roommate," and district court failed to make any
findings on this point).

             Diana Buchanan also argues that the district court abused its
discretion in sentencing her to the maximum possible sentence under the
guidelines "in light of the unusual and tragic circumstances of Mrs. Buchanan's
background," or, in the alternative, that the district court should have departed
from the guidelines in sentencing her. There is no evidence that the district
court failed to take into account Diana Buchanan's "tragic circumstances." The
presentence report develops these factors, and the district court recognized that
Diana Buchanan had travelled a "rocky road." Nevertheless, the district court
felt that the maximum sentence was the appropriate punishment. Judging from the
record, we cannot say the district court abused its discretion by giving the
maximum sentence. So long as the district court acts within the guidelines, a
harsh sentence, in and of itself, does not constitute error. See United States
v. Ponce, 917 F.2d 841, 842 (5th Cir. 1990) ("[W]e will uphold the district
court's sentence so long as it results from a correct application of the
guidelines to factual findings which are not clearly erroneous.") (citation and
internal quotations omitted), cert. denied, 499 U.S. 940, 111 S. Ct. 1398, 113
L. Ed. 2d 453 (1991). To the extent that Diana Buchanan is attempting to contest
the district court's implicit decision not to depart from the guidelines, we have
previously held that the district court's decision not to depart is unreviewable
on appeal. United States v. Leonard, 61 F.3d 1181, 1185 (5th Cir. 1995). Diana
Buchanan, along with John Buchanan, also urges that the vast disparity between
the sentencing ranges for crack and powder cocaine, mandated by the guidelines,
violates equal protection principles contained in the Fifth Amendment. We have
repeatedly rejected this argument and do so again. See United States v. Cooks,
52 F.3d 101, 105 (5th Cir. 1995) (holding that the guidelines' stiffer penalties
for cocaine base do not violate equal protection); United States v. Cherry, 50
F.3d 338, 344 (5th Cir. 1995) ("The 100 to one ratio is extreme, but it is not
the province of this Court to second-guess Congress's chosen penalty. That is
a discretionary legislative judgment for Congress and the Sentencing Commission
to make."); United States v. Watson, 953 F.2d 895, 897-98 (5th Cir.) (holding
that "no unconstitutional infirmity exists in the Sentencing Guidelines'
treatment of crack vis-a-vis powder cocaine"), cert. denied, 504 U.S. 928, 112
S. Ct. 1989, 118 L. Ed. 2d 586 (1992).

                                     -14-
                                  III

                                   A

     John   Buchanan   argues   that   the   district   court   improperly

enhanced his sentence for being the "organizer or leader" of the

drug-trafficking organization.         See U.S.S.G. § 3B1.1 ("If the

defendant was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive,

increase by 4 levels."). John Buchanan argues that no organization

existed, and that if one did exist, it did not include five or more

participants.    Normally, we review a district court's finding

concerning a defendant's role in the offense for clear error.

United States v. Bethley, 973 F.2d 396, 401 (5th Cir. 1992), cert.

denied, ___ U.S. ___, 113 S. Ct. 1323, 122 L. Ed. 2d 709 (1993).

In this case, however, John Buchanan failed to object to the

district court's findings, and thus we review for plain error.

United States v. Lopez, 923 F.2d 47, 49 (5th Cir.), cert. denied,

500 U.S. 924, 111 S. Ct. 2032, 114 L. Ed. 2d 117 (1991).            Plain

errors are errors which are both obvious and which affect the

defendant's substantial rights.          United States v. Calverley, 37
F.3d 160, 163-64 (5th Cir. 1994) (en banc), cert. denied, ___ U.S.

___, 115 S. Ct. 1266, 131 L. Ed. 2d 145 (1995).         Upon a showing of

plain error, an appellate court is empowered, but is not required,

to correct the error.    Id. at 164.      We will only correct a plain

error if it seriously affected the fairness, integrity, or public

reputation of the judicial proceeding.        Id.


                                  -15-
     The     district    court     found    that    the        drug    distribution

organization    in   this   case    consisted      of   John     Buchanan,    Diana

Buchanan, Bonner, Anderson, and McDay. The presentence report also

included several other regular purchasers from the Buchanans, and

"other confidential informants in Houston, Texas."                     Judging from

the record, we cannot say that these findings amounted to plain

error.     There was ample evidence to support the district court's

finding that a drug-trafficking organization of five or more

persons existed.        Further, there was ample evidence that John

Buchanan was the leader of this group.              Testimony indicated that

Crane and Anderson worked as "bodyguards" for John Buchanan, and

that John Buchanan directed their actions.                     McDay's testimony

confirmed that on the night of the arrest in Austin, John Buchanan

gave the others instructions, and they followed those instructions.

Testimony also indicated that John Buchanan had control over the

sale of drugs by his wife, Diana Buchanan.                      We hold that the

district court did not commit plain error in finding John Buchanan

to be the organizer or leader of this drug-trafficking group.                     See

U.S.S.G. § 3B1.1 comment. (n.4) ("Factors the court should consider

include the exercise of decision making authority . . . and the

degree of control and authority exercised over others."); see also

United States v. Fierro, 38 F.3d 761, 774 (5th Cir. 1994) (refusing

to consider whether district court erred in its factual findings at

sentencing because the defendant failed to object to the district

court's    factual   findings      and   "questions       of    fact    capable   of


                                     -16-
resolution at sentencing can never constitute plain error"), cert.

denied, ___ U.S. ___, 115 S. Ct. 1431, 131 L. Ed. 2d 312 (1995).10

                                       B

      John Buchanan next argues that his conviction on counts three

and four, both for using or carrying a firearm during a drug-

trafficking offense, violated the Double Jeopardy Clause.                Count

three charged John Buchanan with violating 18 U.S.C. § 924(c) for

aiding and abetting in using or carrying two semi-automatic pistols

during the crime of possession with intent to distribute cocaine

base in violation of 21 U.S.C. § 841(a)(1).              Count four charged

John Buchanan with violating 18 U.S.C. § 924(c) for using or

carrying a machine gun during the same predicate crime (possession

with intent to distribute cocaine base) relied on in count three.

As we have previously held, use of more than one gun during a

single drug-trafficking offense will not support multiple counts

under 18 U.S.C. § 924(c).          United States v. Privette, 947 F.2d
1259, 1262 (5th Cir. 1991), cert. denied, 503 U.S. 912, 112 S. Ct.


            John Buchanan argues that the punishment disparity between crack and
powder cocaine constitutes racial discrimination in violation of his Fifth
Amendment right to equal protection, and constitutes cruel and unusual punishment
in violation of the Eighth Amendment.       John Buchanan also argues that the
guideline applicable to crack cocaine is unconstitutionally vague.        We have
consistently rejected these arguments and do so again. See supra note 9; see
also United States v. Cherry, 50 F.3d 338, 342-44 (5th Cir. 1995) (holding that
the sentencing guidelines’ disparate treatment of crack cocaine is not racially
discriminatory under the Fifth Amendment's equal protection guarantees); United
States v. Fisher, 22 F.3d 574, 579-80 (5th Cir.) (holding that stiffer penalties
for cocaine base transactions "are not grossly disproportionate to the severity
of the offense" and, therefore, do not violate Eighth Amendment), cert. denied,
___ U.S. ___, 115 S. Ct. 529, 130 L. Ed. 2d 433 (1994); United States v. Thomas,
932 F.2d 1085, 1090 (5th Cir. 1991) (holding that the statute and sentencing
guidelines applicable to crack cocaine "have a reasonable basis and are not vague
under commonly understood usages"), cert. denied, 502 U.S. 1038, 112 S. Ct. 887,
116 L. Ed. 2d 791 (1992); Fisher, 22 F.3d at 579 (rejecting vagueness challenge
to the guideline applicable to crack cocaine).

                                     -17-
1279, 117 L. Ed. 2d 505 (1992).          Counts three and four linked the

§ 924(c) gun charge to the same underlying drug offense))possession

with intent to distribute cocaine base.           Accordingly, we hold that

sentencing    John   Buchanan    on   both   count   three   and   count   four

violated double jeopardy principles.11            The proper remedy is to

vacate John Buchanan's sentence on counts three and four and remand

for resentencing on whichever count the government chooses to

proceed with.     Id. at 1263.     We affirm John Buchanan's sentence in

all other respects.12


      11
            In its brief the government concedes that sentencing John Buchanan
on both counts three and four violated double jeopardy principles.

            John Buchanan also argues that his sentences under counts five and
six were duplicitous of the firearm charge contained in counts three and four.
This argument lacks merit. Counts three and four, applying 18 U.S.C. § 924(c),
required only that the defendant use or carry a firearm during a drug-trafficking
offense. Count five, alleging violation of 18 U.S.C. § 922(o), required the
possession of an automatic weapon; and count six, applying 18 U.S.C. § 922(g)(1),
required that the defendant not only possess a firearm, but that he also be a
convicted felon. Thus counts five and six involve distinct elements not required
by counts three and four. Under the test set forth in Blockburger v. United
States, 284 U.S. 299, 304, 52 S. Ct. 180, 182, 76 L. Ed. 2d 306 (1932) ("[T]he
test to be applied to determine whether there are two offenses or only one is
whether each provision requires proof of an additional fact which the other does
not."), John Buchanan's sentences under counts five and six do not violate double
jeopardy principles.     We also reject John Buchanan's contention that the
imposition of a civil forfeiture penalty, the loss of a 1985 Mercedes and a 1988
Jaguar, constituted double jeopardy and violated the Eighth Amendment prohibition
against excessive fines. As we have previously held, the forfeiture of drug
proceeds does not constitute punishment, and thus neither the Eighth Amendment
prohibition against excessive fines nor double jeopardy analysis is applicable.
United States v. Tilley, 18 F.3d 295, 300 (5th Cir.), cert. denied, ___ U.S. ___,
115 S. Ct. 574, 130 L. Ed. 2d 490 (1994). Even if these automobiles were not
drug proceeds, so long as the amount forfeited was rationally related to the
governmental and societal losses associated with John Buchanan's criminal
activity, double jeopardy will not bar subsequent punishment. Department of
Revenue of Montana v. Kurth Ranch, ___ U.S. ___, ___, 114 S. Ct. 1937, 1945, ___
L. Ed. 2d ___ (1994); United States v. Halper, 490 U.S. 435, 448-49, 109 S. Ct.
1892, 1902, 104 L. Ed. 2d 487 (1989); Tilley, 18 F.3d at 299-300. In addition,
the Eighth Amendment only bars excessive fines. United States v. Austin, ___
U.S. ___, ___, 113 S. Ct. 2801, 2812, 125 L. Ed. 2d 488 (1993). We hold that the
forfeiture of these two automobiles, even when combined with the other
punishments in this case, did not constitute excessive punishment. Nor did the
forfeiture put John Buchanan in double jeopardy. The value of these automobiles
was rationally related to the governmental and societal losses associated with

                                      -18-
                                     IV

                                      A

     Bonner argues that the district court erred in overruling his

FED. R. EVID. 404(b) objection and admitting evidence of his prior

cocaine delivery conviction.          The district court admitted the

evidence as relevant to Bonner's "motive," "state of mind," or

"intent" because Bonner's defense was that he was an innocent

bystander.     We review the district court's admission of prior

convictions over objection under a heightened abuse of discretion

standard.     United States v. Wisenbaker, 14 F.3d 1022, 1028 (5th

Cir. 1994); United States v. Carrillo, 981 F.2d 772, 774 (5th Cir.

1993), cert. denied, ___ U.S. ___, 115 S. Ct. 261, 130 L. Ed. 2d
181 (1994).    Extrinsic offense evidence is properly admitted under

Rule 404(b) only if:     (1) it is relevant to an issue other than the

defendant's    character,    and   (2)     its   probative    value   is   not

substantially outweighed by its undue prejudice.             United States v.

Ponce, 8 F.3d 989, 993 (5th Cir. 1993); United States v. Beechum,

582 F.2d 898, 911 (5th Cir. 1978) (en banc), cert. denied, 440 U.S.
920, 99 S. Ct. 1244, 59 L. Ed. 2d 472 (1979).

     Evidence is relevant "if it makes the existence of any fact at

issue more or less probable than it would be without the evidence."

United States v. Williams, 900 F.2d 823, 826 (5th Cir. 1990).              As

we stated in Beechum, "[i]t is derogative of the search for truth



the Buchanans' crack cocaine operation. After careful review of the record, we
find the remainder of John Buchanan's claims to be without merit.

                                    -19-
to allow a defendant to tell his story of innocence without facing

him with evidence impeaching that story." 582 F.2d at 909.

Evidence that Bonner was previously convicted of a cocaine delivery

offense tends to refute his story that he was merely "in the wrong

place at the wrong time," and makes it more probable that he had

the requisite "state of mind" or "intent" to participate in the

present cocaine-related offenses.13         See United States v. Cheramie,

51 F.3d 538, 541-42 (5th Cir. 1995) (holding evidence of prior drug

sales admissible under 404(b) to show "knowledge" and "intent"

where defendant claimed he did not know that the gym bag he took

possession of contained two kilograms of cocaine). Accordingly, we

hold that the district court did not abuse its discretion in

finding Bonner's prior drug offense relevant to the case at hand.

      After finding Bonner's prior conviction relevant, the district

court weighed the conviction's probative value against its possible

prejudicial effects.        The probative value of extrinsic offense

evidence "must be determined with regard to the extent to which the

defendant's unlawful intent is established by other evidence,

stipulation, or inference."         Beechum, 582 F.2d at 914; Williams,
900 F.2d at 827; see also United States v. Henthorn, 815 F.2d 304,



            Bonner argues that we should evaluate the relevance of the prior
conviction as to each distinct count of the indictment. We decline to do so.
Bonner offered the same defense to all counts of the indictment: that he was an
innocent bystander. The prior conviction is relevant to show that Bonner did not
innocently accompany his co-defendants, and this extends to all counts for which
Bonner was charged as a member of the conspiracy (possession of crack cocaine
with intent to distribute, conspiracy to possess with intent to distribute, and
aiding and abetting in using or carrying a firearm during a drug-trafficking
offense).

                                     -20-
308 (5th Cir. 1987) (indicating that the probity analysis "hinges

upon the government's need for the testimony").                 Because the

prosecution's other admitted evidence shed little light on Bonner's

"state of mind" or "intent,"14 the probative value of the extrinsic

offense evidence was greater.           See Williams, 900 F.2d at 827

(noting that "limited evidence the government could . . . adduce on

the issues of knowledge and intent increases the incremental

probity of the extrinsic evidence"); see also Beechum, 582 F.2d at

914-15 (discussing incremental probity of extrinsic evidence in

relation to other admissible evidence).           Bonner's entry of a not

guilty plea and his attack on McDay's credibility also enhances the

probity of the prior offense evidence by placing his intent and

state of mind at issue.15       See Henthorn, 815 F.2d at 308 (finding

probative value of extrinsic offense evidence outweighed possible

prejudice where defendant pleaded not guilty and attacked the

credibility of witnesses).          Although the danger of prejudice

associated with prior conviction evidence is often great, the

district court in this case substantially reduced the possibility

of prejudice to Bonner by carefully instructing the jury on how

they could consider the evidence.           See id. at 304 (finding that


            Without the admission of the prior drug conviction, the government's
evidence as to Bonner's state of mind would have been limited to McDay's
testimony concerning Bonner's use of a gun in sweeping his apartment, the
officers' observations at the night club, Bonner's presence in the car, and
Bonner's thumbprint on one of the gun magazines.

            We have previously held that in conspiracy cases "the mere entry of
a not guilty plea sufficiently raises the issue of intent to justify the
admissibility of extrinsic offense evidence." United States v. Prati, 861 F.2d
82, 86 (5th Cir. 1988).

                                     -21-
careful jury instructions minimized possibility of prejudice); see

also United States v. Gordon, 780 F.2d 1165, 1174 (5th Cir. 1986)

(holding improper admission of extrinsic evidence may be cured by

adequate    limiting     instruction).        Based    upon    the    foregoing

considerations, we hold that the district court did not abuse its

discretion in finding that the probative value of Bonner's prior

drug    conviction     outweighed    the    danger    of   undue     prejudice.

Accordingly, we hold that the district court did not err in

admitting the evidence of Bonner's prior drug conviction.

                                       B

       Bonner next argues that the district court erred in admitting

the opinion testimony of two APD officers.16 We review the district

court's evidentiary rulings for abuse of discretion. United States

v. Speer, 30 F.3d 605, 609 (5th Cir. 1994), cert. denied, ___ U.S.

___, 115 S. Ct. 768, 130 L. Ed. 2d 664 (1995).                The admission of

the officers' opinion testimony is appropriately examined under the

standard    governing    testimony     of   expert    witnesses.17       Expert


            When asked about the significance of observing Bonner and Crane in
the car outside the nightclub, one officer testified that "[i]t appeared that
those two people were protecting something in that car." The second officer
stated his opinion that it would be unreasonable for persons trafficking crack
cocaine worth $30,000 to have an uninvolved "outsider" in the car. Bonner timely
objected to these answers as improper opinion testimony, but in both instances
the district court overruled the objections.

            Bonner contends that the government did not qualify or proffer the
police officers as expert witnesses, and that their testimony must, therefore,
be reviewed as opinion testimony of lay witnesses. We disagree. "If scientific,
technical, or other specialized knowledge will assist the trier of fact to
understand the evidence or to determine a fact in issue, a witness qualified as
an expert by knowledge, skill, experience, training or education, may testify
thereto in the form of an opinion or otherwise." FED. R. EVID. 702 (emphasis
added). The record reflects that the prosecution qualified the officers as
experts during direct examination by questioning them and eliciting responses as

                                     -22-
witnesses are permitted to express opinions or inferences that

"will assist the trier of fact to understand the evidence or to

determine a fact in issue."          FED. R. EVID.    702.   In situations such

as   the    present   case,   "The    rule    is    well-established     that   an

experienced narcotics agent may testify about the significance of

certain     conduct   or   methods     of   operation    unique    to   the   drug

distribution business, as such testimony is often helpful in

assisting the trier of fact understand the evidence."                     United

States v. Washington, 44 F.3d 1271, 1283 (5th Cir.), cert. denied,

___ U.S. ___, 115 S. Ct. 2011, 131 L. Ed. 2d 1010 (1995); see

United States v. Fleishman, 684 F.2d 1329, 1335-36 (9th Cir.)

(finding no error in admission of agent's testimony that defendant

acted as a "lookout" for drug transaction), cert. denied, 459 U.S.
1044, 103 S. Ct. 464, 74 L. Ed. 2d 614 (1982).

      The    record   reflects   that       both   testifying     officers    were

experienced in investigating narcotics trafficking and drug-related

crimes.18    Because of their experiences, the officers were familiar

with certain conduct and methods of operation unique to the drug

distribution business, including the methods used by drug dealers

to protect their illegal investments.              The first officer testified

that, in his opinion, Bonner's and Crane's actions indicated that



to their experience and qualifications.

            The first officer, a 15-year veteran of the APD, was assigned to the
repeat offender program and testified as to his "experience and training" in
investigating drug-trafficking crimes. The second officer, a 12-year veteran,
had served as a narcotics investigator for six and one-half years prior to his
testimony.

                                       -23-
they were guarding the car.        This type of testimony is permissible

because it is based on specialized knowledge, and is admitted to

aid the jury in understanding a fact in issue))whether Bonner's

presence with the drugs was innocent or not.             The second officer

testified that, based on his experience, a person transporting

$30,000 worth of crack cocaine and multiple firearms would not

allow a complete outsider to ride in the car.            This testimony was

also   permissible     opinion    testimony,     based   on   the   officer's

specialized knowledge.19         It aids the jury in understanding the

significance of Bonner's presence in a car laden with narcotics and

weapons.20     FED. R. EVID.       702; Washington, 44 F.3d at 1283.

Accordingly, we hold that the district court did not abuse its



            We also reject Bonner's argument that this testimony was
impermissible "profile evidence." In this case, the government did not seek to
prove guilt by showing how a defendant fit a list of characteristics making up
the "profile" of a drug courier. See United States v. Williams, 957 F.2d 1238,
1241 (5th Cir. 1992) (holding testimony impermissible where officer "described
the profile itself and then proceeded to list the characteristics of the profile
that [the defendant] displayed"). Rather, in this case the government offered
the officer's testimony to indicate that Bonner's actions were inconsistent with
his claim that he was an innocent bystander. See Washington, 44 F.3d at 1283 &
n.44 (holding "five 'expert' opinions by two government agents and the
[confidential informant] regarding the operations and methods of drug
trafficking" not impermissible profile evidence "because it was not offered for
that purpose").

            Bonner also contends that the officers' opinions amounted to
testimony as to his guilt. Since the determination of guilt is solely within the
province of the trier of fact, an expert witness cannot give an opinion as to a
criminal defendant's mental state or condition. FED. R. EVID. 704(b). However,
opinion testimony is permitted in regard to other ultimate issues. FED. R. EVID.
704(a). Rule 704(a) provides that "[t]estimony in the form of an opinion or
inference otherwise admissible is not objectionable because it embraces an
ultimate issue to be decided by the trier of fact." Id. We have previously
recognized the difference between an impermissible opinion on an ultimate legal
issue and "a mere explanation of the expert's analysis of facts which would tend
to support a jury finding on the ultimate issue." United States v. Speer, 30
F.3d 605, 610 (5th Cir. 1994). We hold that the opinion testimony in question
falls into the latter category, and was merely an analysis of the evidence in
light of the officers' specialized knowledge of drug trafficking.

                                     -24-
discretion    in   admitting     the   officers'         opinion   testimony    into

evidence.21

                                          V

      Anderson     argues   that    the       district    court    misapplied    the

Sentencing    Guidelines    in     calculating      his     base   offense   level.

Anderson maintains that the district court erred in attributing to

him the drugs seized from the Buchanan residence in Houston.22                     A

district court's findings about the quantity of drugs upon which a

sentence should be based are factual findings, which we review for

clear error.       United States v. Palamo, 998 F.2d 253, 258 (5th

Cir.), cert. denied, ___ U.S. ___, 114 S. Ct. 358, 126 L. Ed. 2d
322 (1993); United States v. Ponce, 917 F.2d 841, 842 (5th Cir.

1990), cert. denied, 499 U.S. 940, 111 S. Ct. 1398, 113 L. Ed. 2d
453 (1991).      The Sentencing Guidelines allow a district court "to

hold a defendant accountable for all relevant conduct."                      United

States v. Maseratti, 1 F.3d 330, 340 (5th Cir. 1993), cert. denied,

___ U.S. ___, 114 S. Ct. 1096, 127 L. Ed. 2d 409 (1994).                 Under the


            Bonner further argues that the cumulative effect of the district
court's evidentiary errors amounted to reversible error. Finding no evidentiary
errors, we reject this contention.

            In response to Anderson's objection to having the Houston drugs
included in his sentence, the probation officer stated that Anderson's
involvement in the conspiracy was extensive enough that the substances seized in
Houston were attributable to him. The district court agreed, stating that:
      There's no question in my mind that the jury was correct in
      convicting Mr. Anderson of the conspiracy.        The presentence
      investigation shows Mr. Anderson's relation to the Buchanans going
      back to 1987. There's no question that any of the narcotics found
      in that room or house in Houston were part of the conspiracy that
      had been going on for a long period of time and Mr. Anderson was
      part of it.


                                       -25-
Sentencing   Guidelines,   a   co-conspirator    is   liable   for    "all

reasonably foreseeable acts and omissions of others in furtherance

of   the   jointly   undertaken    criminal     activity."     U.S.S.G.

§ 1B1.3(a)(1)(B).    A conviction for conspiracy, however, "does not

automatically mean that every conspirator has foreseen the total

quantity of drugs involved in the entire conspiracy."                United

States v. Smith, 13 F.3d 860, 867 (5th Cir.), cert. denied, ___

U.S. ___, 114 S. Ct. 2151, 128 L. Ed. 2d 877 (1994).            We have

previously held that attributing the acts of others to a co-

conspirator in sentencing requires (1) that the acts be reasonably

foreseeable, and (2) that they be within the scope of the jointly

undertaken criminal activity. See Smith, 13 F.3d at 866 (reversing

defendant's sentence because district court erred in attributing

drugs to defendant where defendant had not jointly undertaken the

criminal activity involving those particular drugs); Maseratti, 1
F.3d at 340 (remanding for determination of each defendant's role

in the conspiracy in order to determine the amount of drugs

attributable to each).

     In this case, there was evidence that Anderson had been

involved with the Buchanans since 1987.       Testimony indicated that

Anderson always accompanied John Buchanan on his trips to deliver

drugs in Austin, serving as John Buchanan's bodyguard and "right-

hand man."   Officers testified that they had observed Anderson's

maroon Cadillac parked in the Buchanans' driveway in Houston, and

it was Anderson's car, driven by Anderson from Houston, that was


                                  -26-
used to transport the 280 grams of crack cocaine recovered in

Austin.    Judging from the record, we cannot say the district court

erred in attributing the drugs seized from the Buchanan residence

in Houston to Anderson.23 Anderson's involvement in this conspiracy

seems to have been co-extensive with the Buchanans.               Having often

transported drugs from the Buchanan residence to Austin, it was not

only foreseeable that the Buchanans would have a significant amount

of drugs in their Houston home, but the presence of those drugs

fits squarely within the pattern of drug distribution evinced by

the actions of the conspirators in this case.                    See U.S.S.G.

§ 1B1.3, comment. (n.2(ii)) ("In determining the scope of the

criminal activity that the particular defendant agreed to jointly

undertake . . . the court may consider any explicit agreement or

implicit    agreement    fairly    inferred    from    the   conduct    of   the

defendant and others.").          Accordingly, we affirm the district

court's decision to attribute the cocaine seized in Houston to

Anderson in calculating his base offense level, and uphold his

sentence.24


            Anderson argues that further evidence of his lack of involvement with
the drugs seized in Houston is the significant difference in chemical purity of
those drugs as compared to the crack seized in Austin (80-85% pure in Austin, 62-
70% pure in Houston). The divergence in purity between different quantities of
drugs, however, will not negate a finding that the drugs are attributable to a
co-conspirator if the test set forth in the guidelines is met. See Smith, 13
F.3d at 864-65 (upholding district court's decision to attribute quantity of
drugs to a co-conspirator despite differences in the drugs' "color and purity"
because the drugs were reasonably foreseeable and within the scope of the
conspirators' agreement).

            We also reject Anderson's contention that the district court erred
in admitting his prior drug possession convictions as evidence of intent or state
of mind. See supra Part IV(A). Anderson put his state of mind and intent into
issue by pleading not guilty and claiming that he had not intended to possess the

                                      -27-
                                       VI

      For the foregoing reasons, we AFFIRM the convictions of all

co-defendants.     We AFFIRM the sentences of Diana Buchanan, Vernon

Bonner, and Fedell Anderson. We VACATE John Buchanan's sentence on

counts three and four and REMAND for resentencing on whichever

count the United States chooses to proceed with.               We AFFIRM John

Buchanan's sentence in all other respects.




crack cocaine or participate in the conspiracy.       The prior drug possession
convictions, however, make it more likely that Anderson had knowledge of and
intended to participate in the crimes committed by this group. See United States
v. Willis, 6 F.3d 257, 262 (5th Cir. 1993) (holding prior drug convictions
relevant to show that defendant had knowledge and intent necessary to possess
drugs at issue in case); United States v. Gadison, 8 F.3d 186, 192 (5th Cir.
1993) ("A prior conviction for possession of cocaine is probative of a
defendant's intent when the charge is conspiracy to distribute."). We also
reject Anderson's contention that because his prior conviction was six years old,
it was too remote in time to have sufficient probative value to outweigh its
prejudicial effect. See United States v. Rubio-Gonzales, 674 F.2d 1067, 1075
(5th Cir. 1982) (allowing ten-year-old conviction to be admitted as relevant to
knowledge). The district court carefully considered the possible prejudice of
admitting the prior crimes evidence and determined that it did not substantially
outweigh the evidence's probative value. The district court further mitigated
any undue prejudice by carefully instructing the jury on how it could consider
this evidence. For these reasons we cannot say that admitting these convictions
for the limited purpose of showing Anderson's state of mind or intent constituted
an abuse of discretion.

                                      -28-